Judgment unanimously affirmed. Memorandum: Defendant contends that County Court committed reversible error in admitting testimony from two police officers that bolstered the People’s principal eyewitness’s identification of defendant (see generally, People v Bayron, 66 NY2d 77, 81; People v Trowbridge, 305 NY 471). We disagree. The officers’ testimony corroborated that eyewitness’s testimony and "merely served as a necessary narrative of events leading to defendant’s arrest” (People v Jones, 160 AD2d 333, lv denied 76 NY2d 790; see, People v Welcome, 181 AD2d 628, lv denied 79 NY2d 1055). Even *953assuming, arguendo, that the court erred in admitting that testimony, any error is harmless in light of the strong and unequivocal identification testimony given by the eyewitness (see, People v Crimmins, 36 NY2d 230, 242; People v Lombardo, 195 AD2d 965, 966, lv denied 82 NY2d 806). Although identification was the critical issue, the eyewitness’s identification was "so strong that there is no serious issue upon the point” (People v Caserta, 19 NY2d 18, 21; cf., People v Wallace, 187 AD2d 998). (Appeal from Judgment of Monroe County Court, Wiggins, Jr., J.—Burglary, 3rd Degree.) Present— Green, J. P., Pine, Fallon, Callahan and Davis, JJ.